                                          Case 3:20-cv-03836-EMC Document 18 Filed 08/12/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MIGUEL HERNANDEZ ILAW,                             Case No. 20-cv-03836-EMC
                                   8                    Plaintiff,
                                                                                            ORDER DISMISSING CASE WITH
                                   9             v.                                         PREJUDICE
                                  10     LUCY H. KOH,                                       Docket No. 17
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          On August 5, 2020, this Court adopted the Report and Recommendation of Judge Spero,

                                  15   granting Miguel Ilaw’s in forma pauperis application and dismissing his complaint pursuant to 28

                                  16   U.S.C. § 1915(e)(2)(B). See Docket Nos. 9 (“R&R”), 15. Prior to the Court’s adoption of Judge

                                  17   Spero’s R&R, Mr. Ilaw filed a first amended complaint. See Docket No. 14. Thus, in the Court’s

                                  18   order adopting the R&R, the Court also assessed the viability of Mr. Ilaw’s first amended

                                  19   complaint and concluded that it suffered from the same problems identified by Judge Spero

                                  20   regarding the original complaint: (1) res judicata applies, (2) Mr. Ilaw’s claims against Judge Koh

                                  21   are barred by the doctrine of judicial immunity, and (3) his Complaint also fails to allege sufficient

                                  22   factual allegations to support a claim under either § 1983 or § 1985. Accordingly, it dismissed the

                                  23   amended complaint with leave to amend and permitted Mr. Ilaw one more opportunity to cure the

                                  24   deficiencies in his claims. See Docket No. 15.

                                  25          The very next day, Mr. Ilaw filed a second amended complaint. See Docket No. 17.

                                  26   However, the second amended complaint is almost completely identical to the first amended

                                  27   complaint. The primary modifications are deletions of a few words, minor typographical changes,

                                  28   and the removal of several sentences (some in Filipino) which had little relationship to the
                                          Case 3:20-cv-03836-EMC Document 18 Filed 08/12/20 Page 2 of 2




                                   1   adequacy (or inadequacy) of his factual allegations. These changes do nothing to cure the

                                   2   deficiencies in Mr. Ilaw’s earlier complaints. The problems of res judicata, judicial immunity, and

                                   3   failure to state a claim under either § 1983 or § 1985 still loom large on the face of Mr. Ilaw’s

                                   4   second amended complaint.

                                   5          Accordingly, Mr. Ilaw’s complaint is dismissed with prejudice.

                                   6

                                   7          IT IS SO ORDERED.

                                   8
                                   9   Dated: August 12, 2020

                                  10

                                  11                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  12                                                     United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
